Title: Thomas Jefferson to John Barnes, 4 April 1811
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello Apr. 4. 11.
          
           By the present post I desire messrs Gibson & Jefferson to remit you 360.D. for Genl Kosciusko, being the interest on his money in my hands for the last year.  I am labouring & employing all the resources I can spare to wipe out my Washington debt paid for me by the bank of Richmond. the crop now going to market reduces it so that the one now preparing will clear it off entirely.  this done, I can easily repay the General’s money with the crop of the next year.  my mill tenant mr Shoemaker proves a most unpunctual one. if I could get my rents from him it would place me at my ease as to all minor calls; but he remains in great arrears.  I have never heard a word from mrs Beckley.  I take the liberty of putting the inclosed letter under your cover, because it contains 100.D. for Barry to whom it is addressed, and he being obscure, he might not get it from the post office. I think you know him.  if you do not mr Dougherty knows him well. I trust to your usual goodness where when I trouble you with the care of this letter. I hope you continue to enjoy good health & your usual activity. accept the assurance of my constant & affectionate esteem. 
          
            Th: Jefferson
          
        